        Case 1:18-cr-10364-DPW Document 139 Filed 10/23/20 Page 1 of 15



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS
                                        __________

                                      No. 18-CR-10364-DPW
                                           __________

                                         UNITED STATES

                                                  v.

                        JASIEL CORREIA and GENOVEVA ANDRADE,
                                       Defendants
                                      __________

            DEFENDANTS’ OBJECTIONS TO JANUARY 2021 TRIAL DATE

       During the pretrial conference held on October 13, 2020, undersigned counsel for defendants

objected to the Court’s scheduling of the joint trial for January 13, 2021 in light of the COVID-19

pandemic. The Court directed counsel to file a memorandum addressing concerns by this date,

October 23, 2020. In further support of the objection, counsel states:


I.     STARTING A JOINT TRIAL ON JANUARY 13, 2021 WILL UNNECESSARILY
       JEOPARDIZE THE HEALTH OF PARTICIPANTS.

       As the Court knows, COVID-19 is virulent and poses serious health risks to anybody who

becomes infected with it. Risk of grave illness and death is especially acute for those of us who are

over 65 years old and those of us who have underlying conditions, including such prevalent

conditions as high blood pressure and diabetes.1/

       1/
                 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people
-with-medical-conditions.html (according to Center for Disease Control (CDC), people with these
conditions are at increased risk of severe illness: cancer, chronic kidney disease, COPD, heart
conditions such as heart failure, coronary artery disease, or cardiomyopathies, immuno-compromised
state from solid organ transplant, obesity, sickle cell disease, smoking, Type 2 diabetes; people with
the following conditions might be at increased risk of severe illness: asthma, cerebrovascular disease,
cystic fibrosis, hypertension or high blood pressure, immuno-compromised state from blood or bone
marrow transplant, immune deficiencies, HIV, use of corticosteroids, or use of other immune
        Case 1:18-cr-10364-DPW Document 139 Filed 10/23/20 Page 2 of 15



       As the Court also knows, COVID-19 continues to run rampant across the country. As of

October 23, 2020, more than 8,455,000 people have become infected and at least 223,000 have died

from COVID-19 in the United States. Yesterday’s nationwide tally of new cases was 75,064. Over

the past week, there have been an average of 62,168 new cases per day, an increase of 32% from the

average new cases per day two weeks ago.2/

       Likewise, COVID-19 continues to run rampant in Massachusetts. As of October 22, 2020,

143,927 people have become infected and 9,589 people have died from COVID-19 here.3/

       Indeed, over the past few weeks, Massachusetts has seen a marked increase in new cases per

day. For just 13 of 30 days in September, more than 400 new cases were reported. For all 23 days

in October so far, more than 400 new cases were reported. In 10 of those 23 days, more than 700 new

cases were reported.4/ Yesterday’s statewide tally of new cases – 986 – was the highest since May

24, 2020.5/ Today, there were 968 new cases.



weakening medicines; neurological disorders such as dementia; liver disease; overweight; pregnancy;
pulmonary fibrosis; thalassemia; type 1 diabetes)(last visited October 21, 2020);
https://www.cdc.gov/coronavirus/2019-ncov/need- extra-precautions/older-adults.html (according
to CDC, risk of severe illness from COVID-19 increases with age; 8 out of 10 COVID-19 deaths
reported in United States among adults over 65 years old)(last visited October 21, 2020).
       2/
              https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html (last visited
October 23, 2020).
       3/
               https://www.mass.gov/doc/covid-19-dashboard-october-22-2020/download           (last
visited October 23, 2020).
       4/
              A list of the tallies of new confirmed COVID-19 cases per day, from September 1,
2020 through October 23, 2020, appears at the end of this memorandum.
       5/
               See Martin Finucane and Jeremy C. Fox, “Another ominous coronavirus sign:
Massachuetts cases reach 5-month high,” Boston Globe (October 22, 2020), available at:
https://www.bostonglobe.com/2020/10/22/nation/mass-coronavirus-case-numbers-jump-986-30-
deaths-also-reported/(last visited October 23, 2020).

                                                2
        Case 1:18-cr-10364-DPW Document 139 Filed 10/23/20 Page 3 of 15



       On October 22, 2020, Massachusetts officials designated 77 cities and towns, including Fall

River, as high risk for COVID-19 infection.6/ That tally is up from 63 cities and towns one week ago

and 23 cities and towns two weeks ago.7/ Prospective jurors will surely be called from high risk cities

and towns. Just as surely, parties, attorneys, judges, clerks, court reporters, interpreters, U.S.

Marshals, and spectators will be arriving to the courthouse from high risk cities and towns each and

every morning.8/

       Of course, the courthouse itself is located in a high risk city. Boston has experienced a recent

spike. Its 7-day average of COVID-19 positive test rate is 5.7%, up from 4.5% a week ago. In light

of this spike, Boston Public Schools have returned to fully remote learning.9/

       Undoubtedly, the Court has dedicated substantial time, energy, and resources to crafting and

implementing measures intended to prevent and curb the spread of COVID-19 in its courtrooms and

hallways. While necessary, those measures may not be sufficient. For one, the Court has indicated

that it will rely on participants in this trial to self-report symptoms of COVID-19. A study published



       6/
               A list of the 77 cities and towns appears at the end of this memorandum.
       7/
             See Asher Klein and Mike Pescaro, “Revamped Coronavirus Risk Map: Mass. Up
to 77 Communities in Red,” NBC Boston (October 22, 2020), available at:
https://www.nbcboston.com/news/coronavirus/revamped-coronavirus-risk-map-mass-up-to-77-c
ommunities-in-the-red/2216477/ (last visited October 23, 2020).
       8/
                The Court may be aware that some 100 people are now infected with COVID-19 at
the Wyatt Detention Center. It has been reported that the Warden at Wyatt testified before the
District Court in Rhode Island that he suspects that the virus was brought into the institution by an
asymptomatic Marshal or employee.
       9/
               See Marc Fortier and Abbey Niezgoda, “Boston Public Schools Shift to All Remote
Learning Due to Spike in COVID Cases,” NBC Boston (October 21, 2020), available at:
https://www.nbcboston.com/news/education/boston-public-schools-shift-to-all-remote-learning-d
ue-to-spike-in-covid-cases/2215661/ (last visited October 23, 2020).

                                                  3
        Case 1:18-cr-10364-DPW Document 139 Filed 10/23/20 Page 4 of 15



in September 2020 based upon data from March, April, and June 2020 suggests that while the

majority of infected people will not, 20% of infected people may remain asymptomatic throughout

the course of infection.10/ Based upon its current “best” estimate, the CDC suggests that 40% of

infected people may remain asymptomatic throughout the course of infection. The CDC also suggest

that, on average, 6 days elapse between exposure to the virus and the onset of symptoms, if any.11/

Whether symptomatic, pre-symptomatic, or asymptomatic, an infected person can transmit COVID-

19 to another person. Based upon its current “best” estimate, the CDC suggests that asymptomatic

people are 75% as infectious as symptomatic people. Most significantly, the CDC estimates that half

of all transmissions occur before the onset of any symptoms.12/ Thus, there could be somewhere

between a 1-in-5 and a 2-in-5 chance that, if a participant in this trial becomes infected, he or she

will not have symptoms to self-report at all. There is also a very good chance that he or she will not

develop those symptoms until it is too late to prevent or curb the spread.13/


       10/
                See Diana Buitrago-Garci et al., “Occurrence and transmission potential of
asymptomatic and presymptomatic SARS-CoV-2 infections: A living systematic review and meta-
anal ys i s ,” PL OS MEDIC IN E ( S e p t e m b e r 2 2 , 2 0 2 0 ) , a v a i l abl e at :
https://journals.plos.org/plosmedicine/article?id=10.1371/journal.pmed.1003346 (last visited
October 22, 2020).
       11/
              https://www.cdc.gov/coronavirus/2019-ncov/hcp/planning-scenarios.html (last visited
October 22, 2020).
       12/
              https://www.cdc.gov/coronavirus/2019-ncov/hcp/planning-scenarios.html (last visited
October 22, 2020).
       13/
               Temperature checks will not necessarily solve this problem. A study released in June
2020 confirmed that fever is one of the most prevalent symptoms of COVID-19. But, it is not a
universal symptom. It was reported in 78% of cases. See Michael C. Grant et al., “The prevalence
of symptoms in 24,410 adults infected by the novel coronoavirus (SARS-CoV-2; COVID-19): A
systematic review and meta-analysis of 148 studies from 9 countries,” PLOS ONE (June 23, 2020),
available at: https://journals.plos.org/plosone/article/file?type=printable&id=10.1371
/journal.pone.0234765 (last visited October 23, 2020).

                                                  4
         Case 1:18-cr-10364-DPW Document 139 Filed 10/23/20 Page 5 of 15



        The pandemic seems to be getting worse. And, it appears likely that the pandemic will

continue to get worse before it gets better. According to the University of Washington’s Institute for

Health Metrics and Evaluation (IHME), right now, the United States averages roughly 700 deaths

per day. By November 1, 2020, the United States could have around 830 deaths per day; by

December 1, 2020, around 1,400 deaths per day; and, by January 1, 2021, around 2,200 deaths per

day. The IHME projects 2,366 deaths on January 13, 2020.14/ Daily deaths in mid-January could rival

daily deaths in mid-April 2020, the deadliest phase of the pandemic to date.15/ Of course, if mask and

social-distancing mandates ease in Massachusetts and elsewhere, these already grim tallies will be

far, far more grim.16/ This is particularly so given that COVID-19 vaccines are not projected to be

available to the entire American public until April 2021.17/

        In this case, lead counsel for both defendants are over 70 years old. Andrade’s counsel has

spent seven months diligently avoiding putting himself in risky situations. It is extremely unfair to

force him to decide whether to seek leave to withdraw from representation of his client when there

is really no good reason to force the case to trial. Moreover, it is not practical to wear a mask for an

extended period of time. Counsel has tried to wear a mask all day long for the last three days. It



        14/
                https://covid19.healthdata.org/united-states-of-america?view=daily-deaths&tab
=trend (last visited October 22, 2020).
        15/
                Id.
        16/
                Id.
        17/
                See Jamie Ducharme, “COVID-19 Vaccines Should be Available to the General
Public by April 2021, Health Officials Say,” TIME (October 21, 2020), available at:
https://time.com/5902460/covid-19-vaccines-spring-2021/ (reporting based on statements by U.S.
Department of Health and Human Services Secretary Alex Azar at October 21, 2020 press
briefing)(last visited October 22, 2020).

                                                   5
        Case 1:18-cr-10364-DPW Document 139 Filed 10/23/20 Page 6 of 15



is not something that he will be able to do for a ten day trial.

II.    STARTING A JOINT TRIAL ON JANUARY 13, 2021 WILL UNNECESSARILY
       INFRINGE THE DEFENDANTS’ RIGHT TO A PUBLIC TRIAL BEFORE A JURY
       SELECTED FROM A FAIR CROSS-SECTION OF THE COMMUNITY.

       The Sixth Amendment to the United States Constitution guarantees criminal defendants the

right to trial by a jury selected from a fair, representative cross-section of the entire community.

Ramos v.Louisiana, --- U.S. ---, 140 S.Ct. 1390, 1402 n. 47 (2020), citing, inter alia, Taylor v.

Louisiana, 419 U.S. 522, 527 (1975); Smith v. Texas, 311 U.S. 128, 130 (1940). See United States

v. Royal, 174 F.3d 1, 5-6 (1st Cir. 1990). See also 28 U.S.C. §§ 1861, 1862. As noted, the risk of

severe illness from COVID-19 increases with age. Studies also suggest that the virus more frequently

and seriously impacts non-White people. Thus, for Asian people compared to White people, cases

are 1.1 times higher and hospitalizations are 1.3 times higher. For Hispanic or Latino people

compared to White people, cases are 2.8 times higher; hospitalizations are 4.6 times higher; and,

deaths are 1.1 times higher. For Black or African American people compared to White people, cases

are 2.6 times higher; hospitalizations are 4.7 times higher; and, deaths are 2.1 times higher.18/ Jury

selection as the pandemic drags on and likely worsens may well disproportionately exclude

prospective jurors who are older and prospective jurors who are members of minority racial and

ethnic groups.19/

       The Sixth Amendment also guarantees criminal defendants the right to a public trial. A total


       18/
              https://www.cdc.gov/coronavirus/2019-ncov/covid-data/investigations-
discovery/hospitalization-death-by-race-ethnicity.html (last visited October 22, 2020).
       19/
              During the October 13, 2020 pretrial conference, the Court indicated that it would
provide information to the parties regarding jury impanelment in the trials that have been conducted
during the pandemic. Undersigned counsel respectfully reserves the right to supplement this
memorandum upon review of such information.

                                                   6
        Case 1:18-cr-10364-DPW Document 139 Filed 10/23/20 Page 7 of 15



closure of the courtroom for trial is structural error. Weaver v. Massachusetts, --- U.S. --- 137 S.Ct.

1899, 1909 (2017); Waller v. Georgia, 467 U.S. 39, 45 (1984). See United States v. DeLuca, 137

F.3d 24, 33-34 (1st Cir. 1998). Cf. Press-Enter Co. v. Superior Court of Calif., Riverside Cnty., 464

U.S. 501, 505 (1984)(First Amendment right of press and public). The Court has indicated that only

26 people will be allowed inside the courtroom during this trial. Assuming the presence of fourteen

jurors, one judge, one courtroom clerk, one law clerk, one court reporter, two counsel for the

government, one paralegal or case agent for the government, two defendants, three or four defense

counsel, a one court officer, and a witness, the tally of people already exceeds that limit. Necessarily,

spectators who want to enter the courtroom and observe the trial firsthand, including the defendants’

family members, will be denied entry.

        Other courts have recognized that COVID-19 restrictions, including requiring face masks,

social distancing, temperature checks, filling out questionnaires before entry into a courtroom, and

using live video and audio streaming, constitute at least a “partial closure” under Sixth Amendment

jurisprudence. See United States v. Donziger, 2020 WL 4747532, *3 (S.D.N.Y. Aug. 17,

2020)(Preska, J.), citing United States v. Smith, 426 F.3d 567, 571 (2d Cir. 2005). See also United

States v. Fortson, 2020 WL 4589710, *2 (M.D. Ala. Aug. 10, 2020)(Watkins, J.). Accord DeLuca,

137 F.3d at 33 (screening and identification procedure for spectators constituted “partial closure”

requiring the government to establish “substantial” interest). While there is no doubt a “substantial”

interest in preventing or curbing the spread of COVID-19, if a total or partial closure can be avoided

by continuing the trial from the winter of 2021, then it should be avoided.




                                                   7
        Case 1:18-cr-10364-DPW Document 139 Filed 10/23/20 Page 8 of 15



III.   CONDUCTING A TRIAL WHILE EXCLUDING THE DEFENDANTS’ FAMILY
       AND FRIENDS VIOLATES THE DEFENDANTS’ SIXTH AMENDMENT RIGHT
       TO A PUBLIC TRIAL.

       As noted above, the Sixth Amendment guarantees the defendants the right to a public trial.

A component of the right to a public trial is that the defendants have a right to have their family and

friends attend the trial. The First Circuit has recognized as much. United States v. Agosto-Vega, 617

F.3d 541, 548 (1st Cir. 2010), stating that “courts should not minimize the importance of a criminal

defendant’s interest in the attendance and support of family and friends.” See also United States v.

Laureano-Perez, 797 F.3d 45, 79 (1st Cir. 2015). “A defendant has a clear rights to have his family

present during proceedings . . .”

       In fact, the Supreme Court has emphasized the importance of the attendance of family and

friends to secure the public trial rights of the accused, as protected by the Sixth Amendment:

       But, unless in Michigan and in one-man grand jury contempt cases, no court in this
       country has ever before held, so far as we can find, that an accused can be tried,
       convicted, and sent to jail, when everybody else is denied entrance to the court,
       except the judge and his attaches. And without exception all courts have held that
       an accused is at the very least entitled to have his friends, relatives and counsel
       present, no matter with what offense he may be charged.

In re Oliver, 333 U.S. 257, 271–72 (1948).

       Having an overflow courtroom, or broadcasting the trial via Zoom, is not an adequate

substitute for having family and friends attend the trial. First, there is no way for the defendants to

feel the warmth and support of their family and friends if they are not in the courtroom. As the court

in Agosto-Vega stated, “this support is ineffective in absentia.” 617 F.3d at 548. Second, an

overflow courtroom or Zoom does not capture the entirety of what happens during a trial; it is an

anemic substitute for the physical presence of loved ones. Third, it does not recognize that friends



                                                  8
        Case 1:18-cr-10364-DPW Document 139 Filed 10/23/20 Page 9 of 15



and family may be hesitant to attend the trial because of the risks associated with COVID-19.

IV.     STARTING A JOINT TRIAL ON JANUARY 13, 2021 COULD UNNECESSARILY
        DELAY OR DERAIL THE CONDUCT OF TRIAL ITSELF.

        Should a participant become infected with COVID-19 during this trial, a mistrial is possible,

if not wholly inevitable. Beyond that, the anticipated COVID-19 restrictions to the conduct of trial

may occasion delay. As the Court noted at the October 13, 2020 pretrial conference, the need to

disinfect surface areas between witnesses will result in delay. It is not difficult to imagine that further

delay will result from the measures necessary to protect the witnesses, as well as the jurors and

counsel, when documents are introduced into evidence and published.

        On October 13, 2020, Judge Saris continued a non-custodial trial from October 19, 2020 to

April 6, 2021. See United States v. Kristopoulos, Docket No. 18-CR-10324-PBS, Document No.

150. Judge Saris had already presided over a trial during the pandemic, and offered some

observations in Kristopoulos that may well provide some guidance. In particular, Judge Saris noted

that although the previous trial was one week long, jury impanelment took one-and-a-half days.

Transcript at p. 1. Judge Saris also noted that because of spacing requirements in the box, only three

jurors had access to the individual document screens. The remaining jurors used the large, shared

document screen. Judge Saris suggested that screen-access could be an impediment in a document-

heavy case. Transcript at p. 9. Undersigned counsel expects this case to be a document-heavy one.

Judge Saris’ conclusion is that she will not force a defendant to trial, over the defendant’s objection,

unless the government presents a compelling reasons – such as a dying witness.

        Undersigned counsel has lingering concerns, moreover, about communicating with his client

during trial while maintaining a safe distance yet preserving the confidentiality of their



                                                    9
       Case 1:18-cr-10364-DPW Document 139 Filed 10/23/20 Page 10 of 15



communications. Likewise, counsel has lingering concerns about communicating with the Court at

sidebar while maintaining a safe distance and keeping the jurors from overhearing the discussions.

V.      THE INTEREST IN A PROMPT RESOLUTION OF THIS CASE DOES NOT
        OUTWEIGH THE SERIOUS RISKS TO THE HEALTH OF THE PARTICIPANTS
        OR THE ISSUES RAISED BY THE ANTICIPATED COVID-19-RELATED
        RESTRICTIONS ON THE CONDUCT OF TRIAL.

        Neither Andrade nor Correia is in custody. Were they, the calculus would assuredly be

different.20/ Detained or not, however, Andrade and Correia have a right to a speedy trial, which they

can waive. The government, of course, has an interest in a prompt resolution to this case. The Court

has remarked that the public also has an interest in a prompt resolution to this case. Of note,

however, the Court has indicated that it plans to try the extortion-related charges against Andrade

and Correia together before it tries the SnoOwl-related charges against Correia alone. The

government brought the extortion-related charges in September 2019 – that is, just 13 months ago.

See Document Nos. 53, 69. Relatively speaking, the extortion-related charges are not “old,” and the

interest in prompt resolution would be satisfied even if joint trial were continued from the winter of

2021.21/ At any rate, that interest clearly should not be afforded greater weight in the balance than

the health of the participants and the issues raised by the COVID-19 restrictions on the conduct of

trial, including the defendants’s right to a public trial before an impartial jury of their peers.



        20/
                COVID-19 is infecting prisoners at an alarmingly high rate. See Monik C. Jimenez,
et. al, “Epidemiology of COVID-19 Among Incarcerated Individuals and Staff in Massachusetts Jails
and Prisons,” JAMA (August 21, 2020), available at: https://jamanetwork.com/journals/
jamanetworkopen/fullarticle/2769617 (as of July 8, 2020, rate of infection among incarcerated
population 2.91 times higher than Massachusetts general population)(last visited October 22, 2020).
        21/
                In Kristopolous, continued to the spring of 2021, the government brought the charges
in September 2018, one month before it brought the SnoOwl charges, Document No. 1. See United
States v. Kristopoulos, No. 18-CR-10324, Document No. 1.

                                                  10
        Case 1:18-cr-10364-DPW Document 139 Filed 10/23/20 Page 11 of 15



VI.     THE PROPOSAL TO TRY THE CASE WITH EVERYONE EXCEPT THE
        TESTIFYING WITNESS MASKED WITH THE LAWYERS DELIVERING
        OPENINGS, CLOSINGS, AND EXAMINING WITNESSES WHILE SEATED IN
        THE SPECTATOR SECTION VIOLATES THE DEFENDANTS’ RIGHT TO DUE
        PROCESS OF LAW AND TRIAL BY JURY.

        As counsel understands the Court’s proposed manner of trying the case, everyone, at all

times, would be masked, except for the testifying witness. Jurors would be spaced throughout the

well of the courtroom. Attorneys would be seated at tables in the spectator section and would speak

while seated and masked. That does not constitute a trial, at least not as the right to trial by jury has

evolved in England and in the United States. It is fundamentally inconsistent with the notion of an

adversary proceeding and the right to confront the witnesses against them. To conduct such a trial

will violate the defendants’ rights under the Due Process Clause, the right to confrontation and the

right to trial by jury.

VII.    UNDER EXISTING CONDITIONS, THE DEFENDANTS CANNOT ADEQUATELY
        PREPARE FOR TRIAL BECAUSE OF DIFFICULTIES INTERVIEWING
        WITNESSES, INVESTIGATING THE GOVERNMENT’S CASE, AND GATHERING
        DOCUMENTS.

        Given the pandemic, the defendants cannot adequately prepare for trial because they are

unable to properly investigate the case. Many government buildings are closed, impairing the ability

of investigators to gather records. Witnesses are reluctant to talk to investigators because of their

fear of strangers. Under these circumstances, the defendants cannot prepare for trial until the

pandemic has been brought under control.




                                                   11
       Case 1:18-cr-10364-DPW Document 139 Filed 10/23/20 Page 12 of 15



                                          CONCLUSION

       For the foregoing reasons, undersigned counsel maintains the objection to the joint trial date

of January 13, 2021, and requests a continuance until a date when the virus is under control such that

the trial can be conducted under normal circumstances.



                                               Respectfully submitted,

                                               GENOVEVA ANDRADE

                                               By her counsel,

                                               /s/ Charles W. Rankin
                                               Charles W. Rankin
                                               BBO No. 411780
                                               crankin@rankin-sultan.com
                                               Kerry A. Ferguson
                                               BBO No. 672649
                                               khaberlin@rankin-sultan.com
                                               Rankin & Sultan
                                               151 Merrimac Street, Suite 201
                                               Boston, MA 02114
                                               (617)720-0011

                                               JASIEL CORREIA

                                               By his counsel

                                               /s/ Kevin Reddington
                                               Kevin J. Reddington
                                               1342 Belmont Street
                                               Brockton, MA 02301




                                                 12
       Case 1:18-cr-10364-DPW Document 139 Filed 10/23/20 Page 13 of 15



October 23, 2020


                                CERTIFICATE OF SERVICE

        I hereby certify that this document(s) filed through the Electronic Filing System (CM/ECF)
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-participants on October 23,
2020.


                                              /s/Charles W. Rankin
                                              Charles W. Rankin




                                                13
      Case 1:18-cr-10364-DPW Document 139 Filed 10/23/20 Page 14 of 15



       NEW CONFIRMED COVID-19 CASES IN MASSACHUSETTS PER DAY
             SEPTEMBER 1, 2020 THROUGH OCTOBER 22, 2020

https://www.mass.gov/doc/covid-19-dashboard-september-1-2020/download (354 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-2-2020/download (288 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-3-2020/download (393 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-4-2020/download (219 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-5-2020/download (416 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-6-2020/download (370 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-7-2020/download (222 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-8-2020/download (168 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-9-2020/download (182 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-10-2020/download (363 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-11-2020/download (443 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-12-2020/download (435 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-13-2020/download (267 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-14-2020/download (235 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-15-2020/download (286 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-16-2020/download (295 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-17-2020/download (419 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-18-2020/download (431 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-19-2020/download (569 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-20-2020/download (340 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-21-2020/download (244 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-22-2020/download (143 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-23-2020/download (542 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-24-2020/download (455 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-25-2020/download (454 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-26-2020/download (515 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-27-2020/download (594 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-28-2020/download (367 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-29-2020/download (450 cases)
https://www.mass.gov/doc/covid-19-dashboard-september-30-2020/download (510 cases)
https://www.mass.gov/doc/covid-19-dashboard-october-1-2020/download (708 cases)
https://www.mass.gov/doc/covid-19-dashboard-october-2-2020/download (753 cases)
https://www.mass.gov/doc/covid-19-dashboard-october-3-2020/download (600 cases)
https://www.mass.gov/doc/covid-19-dashboard-october-4-2020/download (626 cases)
https://www.mass.gov/doc/covid-19-dashboard-october-5-2020/download (465 cases)
https://www.mass.gov/doc/covid-19-dashboard-october-6-2020/download (454 cases)
https://www.mass.gov/doc/covid-19-dashboard-october-7-2020/download (509 cases)
https://www.mass.gov/doc/covid-19-dashboard-october-8-2020/download (409 cases)
https://www.mass.gov/doc/covid-19-dashboard-october-9-2020/download (734 cases)
https://www.mass.gov/doc/covid-19-dashboard-october-10-2020/download (587 cases)


                                           14
       Case 1:18-cr-10364-DPW Document 139 Filed 10/23/20 Page 15 of 15



https://www.mass.gov/doc/covid-19-dashboard-october-11-2020/download (570 cases)
https://www.mass.gov/doc/covid-19-dashboard-october-12-2020/download (765 cases)
https://www.mass.gov/doc/covid-19-dashboard-october-13-2020/download (632 cases)
https://www.mass.gov/doc/covid-19-dashboard-october-14-2020/download (518 cases)
https://www.mass.gov/doc/covid-19-dashboard-october-15-2020/download (568 cases)
https://www.mass.gov/doc/covid-19-dashboard-october-16-2020/download (702 cases)
https://www.mass.gov/doc/covid-19-dashboard-october-17-2020/download (550 cases)
https://www.mass.gov/doc/covid-19-dashboard-october-18-2020/download (744 cases)
https://www.mass.gov/doc/covid-19-dashboard-october-19-2020/download (827 cases)
https://www.mass.gov/doc/covid-19-dashboard-october-20-2020/download (821 cases)
https://www.mass.gov/doc/covid-19-dashboard-october-21-2020/download (646 cases)
https://www.mass.gov/doc/covid-19-dashboard-october-22-2020/download (986 cases)
https://www.mass.gov/doc/covid-19-dashboard-october-23-2020/download (968 cases)


         MASSACHUSETTS CITIES AND TOWNS DESIGNATED HIGH RISK
                        AS OF OCTOBER 22, 2020

https://www.mass.gov/doc/weekly-covid-19-public-health-report-october-22-2020/download
(Abington, Acushnet, Ashland, Attleboro, Avon, Berkley, Boston, Boxford, Brockton, Buckland,
Canton, Chelmsford, Chelsea, Chicopee, Clinton, East Longmeadow, Everett, Fairhaven, Fall River,
Framingham, Gloucester, Hanover, Hanson, Haverhill, Hingham, Holliston, Holyoke, Hudson,
Kingston, Lawrence, Leicester, Lowell, Lynn, Lynnfield, Malden, Marlborough, Marshfield,
Mattapoisett, Methuen, Middleborough, Middleton, Milford, Millville, Milton, Monson, New
Bedford, North Andover, Norwood, Oxford, Pembroke, Plymouth, Randolph, Raynham, Revere,
Rochester, Rockland, Saugus, Scituate, Seekonk, Shrewsbury, Somerset, Somerville, Springfield,
Swampscott, Tyngsborough, Wakefield, Waltham, Webster, West Bridgewater, West Newbury,
Westfield, Westport, Weymouth, Winthrop, Woburn, Worcester, Wrentham).




                                              15
